Citation Nr: 1219836	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC in April 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to noise exposure the Veteran sustained while in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 

2.  Tinnitus was incurred in active service.  § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he was exposed to substantial hazardous noise in the form of large and small arms fire and artillery fire while in active service.  He reported that in the performance of his duties as an armorer, he was constantly around weapons when they were being fired to include machine guns, tanks, and grenade launchers.  He reported that he was only provided hearing protection when he was on the rifle range and so, the majority of his noise exposure occurred without the benefit of hearing protection.  The Veteran has indicated that as a result of his military occupational specialty (MOS) in service, his noise exposure was approximately four times that what the normal soldier experienced.  At his April 2012 hearing, the Veteran reported that since his separation from active service he has worked in an office setting.  He also denied experiencing any recreational noise exposure, such as riding motorcycles and hunting. 

A review of the Veteran's DD Form 214 shows that the Veteran's MOS while in active service was in fact armorer.  Therefore, the Board concedes the Veteran's exposure to hazardous noise while in active service.  

A review of the Veteran's service treatment records (STRs) shows that in November 1969, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported bilateral hearing loss disability or tinnitus at that time.  Additionally, there is no indication from the examination report that the examiner found the Veteran to have symptoms of bilateral hearing loss disability or tinnitus at the time of his separation examination.  

In September 2007, the Veteran was seen for a Federal Occupational Health audiogram.  At that time, the Veteran reported that he had been diagnosed with bilateral hearing loss disability approximately 10 years prior and that he had a history of military weapons fire noise exposure.  The Veteran did not indicate that he had any other noise exposure at that time.  The Veteran also reported a history of ringing in his ears at the time of this evaluation.  

In January 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported military noise exposure in the form of tanks, artillery, other mobile equipment, and machine guns.  The Veteran reported that since his separation from active service he had worked in an office setting and he denied any recreational noise exposure.  The Veteran reported bilateral tinnitus and reported that he was unsure of the onset, but would guess approximately 20 years prior.  Based on the history provided by the Veteran, a review of the record, and the examination of the Veteran, the examiner diagnosed mild to moderate bilateral sensorineural hearing loss disability and tinnitus.  The examiner opined that the Veteran's tinnitus was likely associated with his hearing loss.  Additionally, the VA examiner opined that it was not likely that the Veteran's bilateral hearing loss disability was related to his military noise exposure as his hearing was normal during service and at discharge from service.  The examiner reported that as there was no noise notch, presbycusis was a more likely cause for the Veteran's hearing loss and tinnitus.  

Of record is a February 2010 letter from the Veteran's private physician, Dr. B.P.  In his letter, Dr. B.P. reported that the Veteran had been in the army from 1968 to 1970 and that during that time, the Veteran was exposed regularly and repeatedly to percussive noise from guns and explosives without the benefit of hearing protection.  He reported that since that time, the Veteran had worked in a professional office environment with no known occupational noise exposure.  Dr. B.P. also reported that the Veteran's social and recreational history did not reflect any abnormal noise exposure.  Dr. B.P. reported that in 1997, the Veteran had requested a referral to a specialist because he had been bothered by ringing in his ears for at least the past 10-12 years.  At that time, Dr. P.B. reported that the Veteran was referred to Dr. G.R.  Dr. B.P. reported that even though Dr. G.R.'s records are no longer available, the Veteran had reported that the result of the examination with Dr. G.R. was a diagnosis of mild hearing loss and resultant tinnitus.  Dr. B.P. reported that the Veteran was advised that the hearing loss he was experiencing at his age (approximately 40 at that time), was probably the result of some occupational/industrial exposure to noise given the absence of any illness or disease as an explanation.  Dr. B.P. opined that given the Veteran's excellent health and his history, it was medically certain that noise exposure caused or contributed to his bilateral hearing loss disability.  In this regard, Dr. B.P. further reported that his condition would not be as advanced, nor would it have begun at such an early age, absent the Veteran's military noise exposure.    

Also of record is a February 2010 statement from Dr. W.M., an occupational medicine consultant contacted by the Veteran.  In his letter, Dr. W.M. reported that he had over 20 years of medical experience, to include many years as an active duty and selected reservist Navy flight surgeon.  He reported that he was currently in private occupational medicine practice with a specialization in occupational injury/illness causation analysis and assessment of impairment.  In preparation of his report, Dr. W.M. reported that he had reviewed the Veteran's February 2009 rating decision denying entitlement to service connection for bilateral hearing loss disability and tinnitus, the Veteran's DD Form 214, the Veteran's statement regarding the types of weaponry he used on a routine basis as an armorer during active service, the Veteran's January 2009 VA examination report, the February 2010 letter from the Veteran's primary care physician, and the September 2007 Federal Occupational Health audiogram report.  

Based on his review of the records, Dr. W.M. opined that it was medically probable that the Veteran's sensorineural hearing loss and tinnitus were causally related to his military noise exposure from 1968-1970.  In this regard, Dr. W.M. reported that it was unusual for someone to develop bilateral hearing loss disability and tinnitus at the age of 40 years unless an explanation could be determined such as infection, hereditary loss, metabolic disorder, autoimmune disease, Meniere's disease, injury, or noise exposure.  He reported that the only identifiable cause for the Veteran's bilateral hearing loss disability and tinnitus at approximately the age of 40 was military noise exposure and age related loss.  However, he noted that significant age related sensorineural hearing loss at age 40 would be unusual and that it could not be excluded that the noise exposure during active service was a significant contributory factor in the Veteran developing bilateral hearing loss disability and tinnitus.  Additionally, Dr. W.M. noted that while the VA examiner indicated that the Veteran's bilateral hearing loss disability was age related, age related hearing loss was typically of slow or gradual onset and tended to occur with advancing age, usually much later than 40 years of age.  He reported that hereditary loss may occur at an earlier age, but is usually associated with a family history of such, of which the Veteran had none.       

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds the opinions provided by the Veteran's private physicians to be more probative than that provided by the January 2009 VA examiner.  In this regard, the Board notes that the VA examiner provided a negative opinion, indicating that the Veteran's bilateral hearing loss disability and tinnitus were not related to noise exposure during active service because the Veteran's hearing was normal during service and at the time of discharge.  The VA examiner reported that the Veteran's hearing loss and tinnitus was likely age related.  There is no indication from the examination report that the examiner took into account the Veteran's report that he had experienced bilateral hearing loss disability and tinnitus symptoms since the 1980's and that he was seen by a private audiologist in 1997, at which time he was reportedly diagnosed with bilateral hearing loss disability and tinnitus.  Additionally, the Veteran had significant military noise exposure during active service and while the VA examiner reported the Veteran's military noise exposure, it does not appear from the examination report that the extent of the Veteran's noise exposure was adequately conveyed or considered.  Further, the VA examiner reported that it was not likely that the Veteran's bilateral hearing loss disability and tinnitus were related to noise exposure in active service and that it was likely that they were age related.  The Board notes that the VA examiner applied the wrong standard in this case.  It need only be shown that it is at least as likely as not that the Veteran's bilateral hearing loss disability and tinnitus are related to his noise exposure during active service, not that it is likely.  Therefore, this opinion is inadequate to serve as the basis of a denial of entitlement to service connection.  

In contrast, the Veteran's private physicians went into detail regarding the Veteran's type of hearing loss being inconsistent with age related hearing loss as the Veteran was first noted to have symptoms by at least the age of 40, which was unusually young for the onset of age related hearing loss.  Additionally, the Veteran's private physicians took into account the Veteran's significant noise exposure during active service and his lack of noise exposure since service when forming their opinions.  Further, Dr. W.M. clearly stated why the VA examiner's opinion that the Veteran's bilateral hearing loss disability was likely age related was actually not likely in this case.      

In sum, the Veteran experienced significant noise exposure during active service and the Veteran's private physicians have competently linked the Veteran's bilateral hearing loss disability and tinnitus to the noise exposure sustained during active service.  Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  

(Continued on next page.)





ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


